DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments in the Request for Continued Examination, filed August 11, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1-10, 13-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemyunion Quimica Ltda (KR20150038852 (KR‘852), already of record). The rejection is maintained and further applied to claim 23. 
KR’852 discloses compositions comprising xylityl esters with antimicrobial, co-emulsifier and thickener properties for cosmetic, pharmaceutical and veterinarian application. The xylitol has a fatty acid or the linear chain of C6 to C25 (paragraph 0050). Caprylyl glycol is widely used in personal goods and act as wetting agents and has anti-microbial properties (paragraph 0015). The composition may comprise an 
The prior discloses compositions containing a xylitol ester, ethylhexyl glycerine, caprylyl glycol and 1,3-propane diol as antimicrobials. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since 

Response to Arguments
The Examiner submits that although there are several possible combination of components, each component is taught as being useful in making the compositions of the prior art. In regard to the term “finite” as in the case of KSR International Co. v. Teleflex Inc., the term “finite” means a precise list not necessarily a short list as Applicant implies. KR’852 provides a finite list of each component that may be added to make the composition disclosed in the reference. Additionally the claim requires four components. Two of the components are disclosed to be used together. The xylityl ester is an essential component and is incorporated in each composition encompassed by the reference. Further, an example comprising a combination of xylitol ester and caprylyl glycol is disclosed. Therefore one would only need to add 1,3 propanediol and ethylhexyl glycerine to arrive at the compositions of the instant claims. The reference discloses that caprylyl glycol may be used in combination with 1,3-propanediol. It would have been obvious to have used the combination because they are suggested to be used together. The reference also discloses that ethylhexyl glycerine is used with caprylyl glycol and the combination is used as a moisturizer and contributes to microorganism stability of the agent (paragraph 0026). Therefore it would have been obvious to have used ethylhexyl glycerine when caprylyl glycol is used in the compositions of the reference. Therefore the rejection is maintained. 


KR’852 is discussed above and differs from the instant claims insofar as it does not disclose the amount of ethylhexyl glycerine the compositions.
KR ‘394 discloses antiseptic compositions comprising a combination of xylityl caprylate, ethylhexyl glycerine, p-anisic acid and citrus. Ethylhexyl glycerine comprises 0.01 to 1%, xylityl caprylate comprises 0.01 to 1.0%, p-anisic acid comprises 0.01 to 1% and glyceryl caprylate comprise 0.01 to 4% (paragraph 0012).
KR ‘394 differs from the instant claims insofar as it does not disclose 1,3-propanediol. 
It would have been obvious to one of ordinary skill in the art to have used 0.01 to 1% ethylhexyl glycerine in the compositions of KR ‘852 because it is a therapeutically effective amount for antiseptic/antimicrobial compositions. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would also have been obvious to one of ordinary skill in the art at the time the application was filed to have added 1,3-propanediol to the compositions of KR ‘394 motivated by the desire to use a compound that has antimicrobial activity and is suitable for use in and antimicrobial composition. 

Response to Arguments


Conclusion
Claims 1-17 and 20-23 are rejected.
Claims 18-19 are withdrawn.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612